

 

       EXHIBIT 10.2                EXECUTION COPY

 


 


 
November 4, 2009
 


 
CONFIDENTIAL


Darin P. McAreavey
Vice President and Chief Financial Officer
Wireless Ronin Technologies, Inc.
Baker Technology Center
5929 Baker Road, Suite 475
Minneapolis, MN  55345


 
Dear Mr. McAreavey:
 
This letter (the “Agreement”) constitutes the agreement among Feltl and Company,
Inc. (“Feltl”), Barrington Research Associates, Inc. (“Barrington”; Feltl and
Barrington are herein referred to individually as a “Placement Agent” and
together as the “Placement Agents”) and Wireless Ronin Technologies, Inc. (the
“Company”), that the Placement Agents shall serve as the exclusive placement
agents for the Company, on a “reasonable best efforts” basis, in connection with
the proposed placement, to close on or prior to November 11, 2009 (the
“Placement”), of registered securities of the Company, consisting of shares (the
“Shares”) of the Company’s common stock, par value $0.01 per share (the “Common
Stock”). The terms of such Placement shall be mutually agreed upon by the
Company and the purchasers (each, a “Purchaser” and collectively, the
“Purchasers”) and nothing herein constitutes that the Placement Agents would
have the power or authority to bind the Company or any Purchaser or creates an
obligation for the Company to issue any Shares or complete the Placement. This
Agreement and the documents executed and delivered by the Company to the
Purchasers in connection with the Placement shall be collectively referred to
herein as the “Transaction Documents.” The date of the closing of the Placement
shall be referred to herein as the “Closing Date.” The Company expressly
acknowledges and agrees that the Placement Agents’ obligations hereunder are on
a reasonable best efforts basis only and that the execution of this Agreement
does not constitute a commitment by the Placement Agents to purchase the Shares
and does not ensure the successful placement of the Shares or any portion
thereof, or the success of the Placement Agents with respect to securing any
other financing on behalf of the Company. The Placement Agents shall have no
authority to bind the Company with respect to any prospective offer to purchase
Shares and the Company shall have the sole right to accept offers to purchase
Shares and may reject any such offer, in whole or in part.
 
Section 1. Compensation and Other Fees.
 
As compensation for the services provided by the Placement Agents hereunder, the
Company agrees to pay to the Placement Agents:
 
(A) A cash fee payable immediately upon (but only in the event of) the closing
of the Placement equal to 6.0% of the aggregate gross proceeds raised in the
Placement from the sale of the Shares sold on the closing, of which 75% shall be
payable to Feltl and 25% shall be payable to Barrington.
 
 
1

--------------------------------------------------------------------------------

 
(B) A non-accountable expense allowance payable in cash immediately upon (but
only in the event of) the closing of the Placement equal to 1.0% of the
aggregate gross proceeds raised in the Placement from the sale of the Shares
sold on the closing, 100% of which shall be payable to Feltl.
 
The Company also agrees to reimburse the Placement Agents’ reasonable expenses
(with supporting invoices/receipts) up to a maximum of $33,000. Such
reimbursement shall be payable immediately upon the closing of the Placement, of
which the Company has already advanced a deposit of $20,000 to Feltl.  If this
Agreement is terminated prior to the closing of the Placement, the $20,000
deposit will be refunded by Feltl to the Company as soon as reasonably
practicable following such termination, less the amount of all accountable
expenses incurred by the Placement Agents, including without limitation fees of
legal counsel.
 
Section 2. Registration Statement.
 
The Company represents and warrants to, and agrees with, the Placement Agents
that:
 
(A) The Company has prepared and filed with the Securities and Exchange
Commission (the “Commission”) a registration statement on Form S-3 (Registration
File No. 333-161700) under the Securities Act of 1933, as amended (the
“Securities Act”), which became effective on September 29, 2009, for the
registration under the Securities Act of securities of the Company, including
the Shares. At the time of such filing, the Company met the requirements of Form
S-3 under the Securities Act pursuant to Instruction B.6 to Form S-3. Such
registration statement meets the requirements set forth in Rule 415(a)(1)(x)
under the Securities Act and complies with said Rule. The Company will file with
the Commission pursuant to Rule 424(b) under the Securities Act, and the rules
and regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a supplement to the form of prospectus included in such registration
statement relating to the placement of the Shares and the plan of distribution
thereof and has advised the Placement Agents of all further information
(financial and other) with respect to the Company that will be set forth
therein. Such registration statement, including the exhibits thereto, as amended
at the date of this Agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company’s
actual knowledge, is threatened by the Commission. For purposes of this
Agreement, “free writing prospectus” has the meaning set forth in Rule 405 under
the Securities Act and the “Time of Sale Prospectus” means the Base Prospectus
and the preliminary prospectus, if any, together with the free writing
prospectuses, if any, used in connection with the Placement, including any
documents incorporated by reference therein.
 
 
2

--------------------------------------------------------------------------------

 
(B) The Registration Statement (and any further documents to be filed with the
Commission in connection with the Placement) contains or will contain, as
applicable, all exhibits and schedules as required by the Securities Act. Each
of the Registration Statement and any post-effective amendment thereto, at the
time it became effective, complied in all material respects with the Securities
Act and the applicable Rules and Regulations and did not and, as amended or
supplemented, if applicable, will not, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Base Prospectus,
the Time of Sale Prospectus, if any, and the Prospectus Supplement, each as of
its respective date, comply in all material respects with the Securities Act and
the applicable Rules and Regulations. Each of the Base Prospectus, the Time of
Sale Prospectus, if any, and the Prospectus Supplement, as amended or
supplemented, did not and will not contain as of the date thereof any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. Notwithstanding the foregoing, the Company makes no
representation or warranty as to information contained in or omitted from the
Registration Statement, the Base Prospectus, the Time of Sale Prospectus, if
any, or the Prospectus Supplement, including any amendments or supplements
thereto, in reliance upon, and in conformity with, written information furnished
to the Company by or on behalf of the Placement Agents expressly for use in the
preparation thereof, which information the parties hereto agree is limited to
the Placement Agents’ Information (as defined in Section 9). The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the applicable Rules and
Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed prior to or on the closing of the Placement and incorporated
by reference in the Base Prospectus, the Time of Sale Prospectus, if any, or
Prospectus Supplement, when such documents are filed with the Commission, will
conform in all material respects to the requirements of the Exchange Act and the
applicable Rules and Regulations, as applicable, and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. There are no contracts or other documents required to be described
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, which have not been described or filed as required.
 
(C) The Company is eligible to use free writing prospectuses in connection with
the Placement pursuant to Rules 164 and 433 under the Securities Act. Any free
writing prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act in connection with the Placement has been, or will be,
filed with the Commission in accordance with the requirements of the Securities
Act and the applicable rules and regulations of the Commission thereunder, and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Each free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by, on behalf of or used by
the Company in connection with the Placement complies or will comply in all
material respects with the requirements of the Securities Act and the applicable
rules and regulations of the Commission thereunder. The Company will not,
without the prior consent of the Placement Agents, prepare, use or refer to any
free writing prospectus.
 
 
3

--------------------------------------------------------------------------------

 
(D) The Company has delivered, or will as promptly as practicable deliver, to
the Placement Agents complete conformed copies of the Registration Statement and
of each consent and certificate of experts, as applicable, filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits),
the Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agents reasonably request. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the Closing Date, any offering material in connection with the offering and
sale of the Shares other than the Base Prospectus, the Time of Sale Prospectus,
if any, the Prospectus Supplement, the Registration Statement, copies of the
documents incorporated by reference therein and any other materials permitted by
the Securities Act.
 
Section 3.  Representations Warranties and Certain Agreements. Except as set
forth under the corresponding section of the Disclosure Schedules which
Disclosure Schedules shall be deemed a part hereof, the Company hereby makes the
representations and warranties set forth below to the Placement Agents.
 
(A)  Organization and Qualification. All of the direct and indirect subsidiaries
(individually, a “Subsidiary”) of the Company are set forth in the SEC Reports
(as defined below). The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any “Liens”
(which for purposes of this Agreement shall mean a lien, charge, security
interest, encumbrance, right of first refusal, preemptive right or other
restriction, other than restrictions imposed by applicable securities laws),
and, except as set forth in the SEC Reports, all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities. The Company and each of the Subsidiaries is an entity
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and, to the Company’s actual knowledge, no
“Proceeding” (which for purposes of this Agreement shall mean any action, claim,
suit, investigation or proceeding (including, without limitation, an
investigation or partial proceeding, such as a deposition), whether commenced or
threatened) has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.
 
(B)  Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, its board
of directors or its stockholders in connection therewith other than in
connection with the “Required Approvals” (as defined in subsection 3(D) below).
Each Transaction Document has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
 
 
4

--------------------------------------------------------------------------------

 
(C)  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Shares and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
(D)  Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including, without
limitation, any Trading Market (as defined below)) in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than such filings as are required to be made under applicable Federal and
state securities laws, rules and regulations promulgated by the Company’s
Trading Market and rules and regulations promulgated by the Financial Industry
Regulatory Authority, Inc. (“FINRA”)(collectively, the “Required Approvals”).
 
(E)  Issuance of the Shares; Registration. The Shares are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to the Transaction Documents. The issuance by the Company of
the Shares has been registered under the Securities Act and all of the Shares
are freely transferable and tradable by the Purchasers without restriction
(other than any restrictions arising solely from an act or omission of a
Purchaser). The Shares are being issued pursuant to the Registration Statement
and the issuance of the Shares has been registered by the Company under the
Securities Act. The Registration Statement was declared effective on September
29, 2009 and is available for the issuance of the Shares thereunder and the
Company has not received any notice that the Commission has issued or intends to
issue a stop-order with respect to the Registration Statement or that the
Commission otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so. The “Plan of Distribution” section under the
Registration Statement permits the issuance and sale of the Shares hereunder.
Upon receipt of the Shares, the Purchasers will have good and marketable title
to such Shares and the Shares will be freely tradable on the “Trading Market”
(which, for purposes of this Agreement shall mean the following markets or
exchanges on which the Common Stock is listed or quoted for trading on the date
in question: the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the NYSE Amex Equities Market or the New York Stock
Exchange).
 
 
5

--------------------------------------------------------------------------------

 
(F)  Capitalization. The capitalization of the Company is as set forth in the
Prospectus Supplement. As of the date of this Agreement, the Company has not
issued any capital stock since it filed its most recently filed periodic report
under the Exchange Act, other than pursuant to the exercise of employee stock
options under the Company’s stock option plans, the issuance of shares of Common
Stock to employees pursuant to the Company’s employee stock purchase plan and
pursuant to the conversion or exercise of securities exercisable, exchangeable
or convertible into Common Stock (“Common Stock Equivalents”). No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents. Except as disclosed in the SEC Reports or pursuant to equity
compensation plans or agreements filed as exhibits to the SEC Reports, there are
no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Shares will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under such securities. All of the outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Shares. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the actual knowledge of the Company, between or among any of the Company’s
stockholders.
 
(G)  SEC Reports; Financial Statements. The Company has complied in all material
respects with requirements to file all reports, schedules, forms, statements and
other documents filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the one year preceding
the date hereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”). For the past twelve months, the Company has filed
on a timely basis, or has received a valid extension of such time of filing and
has filed any such reports prior to the expiration of any such extension, all
reports, schedules, forms, statements and other documents required to be filed
by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(H)  Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in the SEC Reports, (i) there has been
no event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its shareholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or “Affiliate” (defined as any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person, as such terms are used in and construed under
Rule 144 under the Securities Act), except pursuant to existing Company stock
option or other equity incentive plans or the Company’s stock purchase plan.
Except for the issuance of the Shares contemplated by this Agreement, no event,
liability or development has occurred or exists with respect to the Company or
its Subsidiaries or their respective business, properties, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed prior to the date that this representation is made.
 
 
6

--------------------------------------------------------------------------------

 
(I)  Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, Proceeding or investigation pending or, to
the actual knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Shares, or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor, to the Company’s
actual knowledge, any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the actual knowledge of the Company, there is not pending or contemplated,
any investigation by the Commission involving the Company or, to the Company’s
actual knowledge, any director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
(J)  Employment and Labor Relations. None of the Company’s or its Subsidiaries’
employees is a member of a union that relates to such employee’s relationship
with the Company, and neither the Company or any of its Subsidiaries is a party
to a collective bargaining agreement, and the Company and its Subsidiaries
believe that their relationships with their employees are satisfactory. No
executive officer, to the actual knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and, to the Company’s actual knowledge, the continued employment of
each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters. The
Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No material labor
dispute exists or, to the actual knowledge of the Company, is imminent with
respect to any of the employees of the Company which could reasonably be
expected to result in a Material Adverse Effect.
 
(K)  Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as could not have a Material Adverse Effect.
 
(L)  Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit, except where such potential revocation or
modification would not reasonably be expected to result in a Material Adverse
Effect.
 
 
7

--------------------------------------------------------------------------------

 
(M)  Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens created under license or collaboration agreements relating to the
Company’s products or Intellectual Property Rights and Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which the Company
and the Subsidiaries are in compliance with the provisions thereof, except where
such non-compliance would not have a Material Adverse Effect.
 
(N)  Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other similar intellectual property rights necessary or material
for use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). To the actual knowledge of
the Company, all such Intellectual Property Rights are enforceable and there is
no existing infringement by another Person of any of the Intellectual Property
Rights of the Company which would reasonably be expected to have a Material
Adverse Effect. To the actual knowledge of the Company, none of the Intellectual
Property Rights used by the Company or any Subsidiary violates or infringes upon
the rights of any Person which would reasonably be expected to have a Material
Adverse Effect. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(O)  Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate subscription amount
under the Transaction Documents. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.
 
(P)  Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the actual
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000, other than for (i) payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
but not limited to stock option agreements under any stock option or other
equity incentive plan of the Company.
 
 
8

--------------------------------------------------------------------------------

 
(Q)  Internal Accounting Controls.  The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
(R)  Sarbanes-Oxley; Disclosure Controls. The Company is in material compliance
with all provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it
as of the Closing Date. The Company maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15(e) under the Exchange Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the Commission, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.
 
(S)  Certain Fees. Except as otherwise provided in this Agreement or as set
forth in the Prospectus Supplement, no brokerage or finder’s fees or commissions
are or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. The
Purchasers shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by the Transaction Documents.
 
(T)  Trading Market Rules. The issuance and sale of the Shares hereunder does
not contravene the rules and regulations of the Company’s Trading Market.
 
(U)  Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
(V)  Registration Rights. No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company.
 
(W)  Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its actual knowledge is likely to have
the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. Except as specified in the SEC
Reports, the Company has not, in the twelve months preceding the date hereof,
received written notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market.  The
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.
 
(X)  Application of Takeover Protections. The Company and its board of directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s charter documents or the laws of its state of incorporation
that is or could reasonably be expected to become applicable to any of the
Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including, without limitation, the Company’s issuance of the Shares and the
Purchasers’ ownership of the Shares.  The Company has not adopted a shareholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.
 
 
9

--------------------------------------------------------------------------------

 
(Y)  Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no actual knowledge of a tax
deficiency which has been asserted or threatened against the Company or any
Subsidiary.
 
(Z)  Foreign Corrupt Practices. Neither the Company, nor to the actual knowledge
of the Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(AA)  Accountants. The Company’s accountants are Baker Tilly Virchow Krause,
LLP, independent registered public accountants. To the actual knowledge of the
Company, such accountants, who the Company expects will express their opinion
with respect to the financial statements to be included in the Company’s next
Annual Report on Form 10-K, are a registered public accounting firm as required
by the Securities Act.
 
(BB)  Regulation M Compliance.  The Company has not, and to its actual knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Shares, (ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Shares or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company other than, in the case of clauses (ii) and (iii), services under this
Agreement.
 
(CC)  Approvals. The issuance and listing on the Company’s Trading Market of the
Shares requires no further approvals, including, but not limited to, the
approval of stockholders.
 
(DD)  FINRA Affiliations. There are no affiliations with any FINRA member firm
among the Company’s officers, directors or, to the actual knowledge of the
Company, any five percent (5%) or greater stockholder of the Company, except as
set forth in the Base Prospectus.
 
Section 4. Indemnification. The Company agrees to the indemnification and other
agreements set forth in the Indemnification Provisions (the “Indemnification”)
attached hereto as Addendum A, the provisions of which are incorporated herein
by reference and shall survive the termination or expiration of this Agreement.
 
Section 5 . Engagement Term. Unless terminated pursuant to Section 10, the
Placement Agents’ engagement hereunder will be for the period of seven (7) days,
or if longer, until the occurrence of a closing of a sale of Shares under one or
more subscription agreements entered into by the Company and one or more
Purchasers during such seven (7)-day term. Notwithstanding anything to the
contrary contained herein, the provisions concerning confidentiality,
indemnification, contribution and the Company’s obligations to pay fees and
reimburse expenses contained herein and the Company’s obligations contained in
the Indemnification Provisions will survive any expiration or termination of
this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
Section 6 . Placement Agent Information. The Company agrees that any information
or advice rendered by the Placement Agents in connection with this engagement is
for the confidential use of the Company only in their evaluation of the
Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
the Placement Agents’ prior written consent.
 
Section 7. No Fiduciary Relationship. This Agreement does not create, and shall
not be construed as creating rights enforceable by any Person not a party
hereto, except those entitled hereto by virtue of the Indemnification Provisions
hereof. The Company acknowledges and agrees that the Placement Agents are not
and shall not be construed as fiduciaries of the Company and shall have no
duties or liabilities to the equity holders or the creditors of the Company or
any other person by virtue of this Agreement or the retention of the Placement
Agents hereunder, all of which are hereby expressly waived.
 
Section 8. Closing. The obligations of the Placement Agent and the Purchasers,
and the closing of the sale of the Shares contemplated hereby are subject to the
following conditions:
 


(A)  Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date, as though made on and as of
the Closing Date, except for representations and warranties that speak as of a
specific date which shall be true and correct in all material respects as of
such date.
 
(B)  Performance. The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the closing of the Placement.
 
 
(C) No Stop Orders.  No stop order suspending the effectiveness of the
Registration Statement shall have been issued and no proceedings for that
purpose shall have been initiated or threatened by the Commission, and any
request for additional information on the part of the Commission (to be included
in the Registration Statement, the Base Prospectus or the Prospectus Supplement
or otherwise) shall have been complied with to the reasonable satisfaction of
the Placement Agents.
 
(D) No FINRA Objection.  FINRA shall have raised no objection to the fairness
and reasonableness of the placement agency terms and arrangements.
 
(E) Contents of Registration Statement. The Placement Agents shall not have
discovered and disclosed to the Company on or prior to the Closing Date that the
Registration Statement, the Base Prospectus or the Prospectus Supplement or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of counsel for the Placement Agents, is material or omits to state
any fact which, in the opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading.
 
(F) Authorizations. All corporate proceedings and other legal matters incident
to the authorization, form, execution, delivery and validity of each of this
Agreement, the Shares, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.
 
(G) Opinion of Counsel to the Company. The Placement Agents shall have received
from counsel to the Company such counsel’s written opinion, addressed to the
Placement Agents and the Purchasers dated as of the Closing Date, in form and
substance reasonably satisfactory to the Placement Agents.
 
 
11

--------------------------------------------------------------------------------

 
(H) Absence of Material Change. Neither the Company nor any of its Subsidiaries
shall have sustained since the date of the latest audited financial statements
included or incorporated by reference in the Base Prospectus, (i) any material
loss or interference with its business from fire, explosion, flood, terrorist
act or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth in or contemplated by the Base Prospectus, and (ii) since such date there
shall not have been any material change in the capital stock or material
increase in the long-term debt of the Company or any of its Subsidiaries or any
material change, or any development involving a prospective material change, in
or affecting the business, general affairs, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
Subsidiaries, otherwise than as set forth in or contemplated by the Base
Prospectus, the effect of which, in any such case described in clause (i) or
(ii), is, in the judgment of the Placement Agents, so material and adverse as to
make it impracticable or inadvisable to proceed with the sale or delivery of the
Shares on the terms and in the manner contemplated by the Base Prospectus, the
Time of Sale Prospectus, if any, and the Prospectus Supplement.
 
(I) Continued Registration; Listing on Trading Market. The Common Stock is
registered under the Exchange Act and, as of the Closing Date, the Shares shall
be listed and admitted and authorized for trading on the Company’s Trading
Market, and satisfactory evidence of such actions shall have been provided to
the Placement Agents. The Company shall have taken no action designed to, or
likely to have the effect of terminating the registration of the Common Stock
under the Exchange Act or delisting or suspending from trading the Common Stock
from the Company’s Trading Market, nor has the Company received any information
suggesting that the Commission or the Company’s Trading Market is contemplating
terminating such registration or listing.
 
(J) Absence of Certain Events. Subsequent to the execution and delivery of this
Agreement, there shall not have occurred any of the following: (i) trading in
securities generally on any Trading Market or in the over-the-counter market, or
trading in any securities of the Company on any Trading Market or in the
over-the-counter market, shall have been suspended or minimum or maximum prices
or maximum ranges for prices shall have been established on any such exchange or
such market by the Commission, by such exchange or by any other regulatory body
or governmental authority having jurisdiction, (ii) a banking moratorium shall
have been declared by federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities in which it is not currently engaged, the subject of an act of
terrorism, there shall have been an escalation in hostilities involving the
United States, or there shall have been a declaration of a national emergency or
war by the United States, or (iv) there shall have occurred any other calamity
or crisis or any change in general economic, political or financial conditions
in the United States or elsewhere, if the effect of any such event in clause
(iii) or (iv) makes it, in the sole judgment of the Placement Agents,
impracticable or inadvisable to proceed with the sale or delivery of the Shares
on the terms and in the manner contemplated by the Base Prospectus and the
Prospectus Supplement.
 
(K) Action Preventing Issuance. No action shall have been taken and no statute,
rule, regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Shares or result in a Material Adverse Effect; and no
injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued as of the Closing
Date which would prevent the issuance or sale of the Shares or result in
Material Adverse Effect.
 
(L) Other Filings with the Commission. The Company shall have prepared and filed
with the Commission a Current Report on Form 8-K with respect to the Placement,
including as an exhibit thereto this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
(M) Subscription Agreements. The Company shall have entered into subscription
agreements with each of the Purchasers and such agreements shall be in full
force and effect on the Closing Date.
 
(N) Officers’ Certificate. On the Closing Date, there shall have been furnished
to the Placement Agents, a certificate, dated such Closing Date and addressed to
the Placement Agents, signed by the principal executive officer and by the
principal financial and accounting officer of the Company, certifying to the
fulfillment of the conditions specified in Sections 8(A), (B), (C), (F), (I),
and (K).
 
(O) Secretary’s Certificate. On the Closing Date, the Company shall have
furnished to the Placement Agents a certificate of the Secretary of the Company
(the “Secretary’s Certificate”), dated as of the Closing Date, (a) certifying
the resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Shares, (b) certifying the current versions of the
articles of incorporation, as amended and by-laws, as amended, of the Company
and (c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company.
 
(P) Prior to the Closing Date, the Company shall have furnished to the Placement
Agent such further information, certificates and documents as the Placement
Agent may reasonably request.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
Section 9. Agreements with and Information Furnished by the Placement Agents.  
 
(A)  The Placement Agents each agree, jointly and severally, that it will not
include any “issuer information” (as defined in Rule 433 under the Securities
Act) in any free writing prospectus used or referred to by the Placement Agent
without the prior consent of the Company (any such issuer information with
respect to the use thereof that the Company has given its consent, “Permitted
Issuer Information”); provided that no such consent shall be required with
respect to any such issuer information contained in any document filed by the
Company with the Commission prior to the use of such free writing prospectus.
 
(B) The parties hereto acknowledge and agree that, for all purposes of this
Agreement, the “Placement Agents’ Information” consists solely of the statements
contained in the fourth and fifth paragraphs under the heading “Plan of
Distribution” in the Prospectus Supplement.
 
Section 10. Termination of this Agreement.
 
(A) The Placement Agents shall have the right to terminate this Agreement (and
the obligations of the Purchasers under subscription agreements entered into
with the Company) by giving notice as hereinafter specified at any time at or
prior to the Closing Date, without liability on the part of the Placement Agents
to the Company, if (i) prior to delivery and payment for the Shares (a) trading
in securities generally shall have been suspended on or by any Trading Market,
(b) trading in the Common Stock of the Company shall have been suspended on any
exchange, in the over-the-counter market or by the Commission, (c) a general
moratorium on commercial banking activities shall have been declared by federal
or state authorities or a material disruption shall have occurred in commercial
banking or securities settlement or clearance services in the United States, (d)
there shall have occurred any outbreak or material escalation of hostilities or
acts of terrorism involving the United States or there shall have been a
declaration by the United States of a national emergency or war, (e) there shall
have occurred any other calamity or crisis or any material change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event specified in clause (d) or (e), in the judgment
of the Placement Agents, is material and adverse and makes it impractical or
inadvisable to proceed with the completion of the sale of and payment for the
Shares on the Closing Date on the terms and in the manner contemplated by this
Agreement, the Registration Statement, the Base Prospectus and the Prospectus
Supplement, (ii) since the time of execution of this Agreement, there has been
any Material Adverse Change or the Company or any Subsidiary shall have
sustained a loss or interference with its business by strike, fire, flood,
earthquake, accident or other calamity, whether or not covered by insurance, in
each case which is not described in the Registration Statement, the Base
Prospectus or the Prospectus Supplement and is of such character that in the
judgment of the Placement Agents would, individually or in the aggregate, result
in a Material Adverse Change and which would, in the judgment of the Placement
Agents, make it impracticable or inadvisable to proceed with the offering or the
delivery of the Shares on the terms and in the manner contemplated in this
Agreement, the Registration Statement, the Base Prospectus or the Prospectus
Supplement, (iii) the Company shall have failed, refused or been unable to
comply with the terms or perform any agreement or obligation of this Agreement
or any subscription agreement entered into with Purchasers, other than by reason
of a default by the Placement Agents, or (iv) any condition of the Placement
Agents’ obligations hereunder is not fulfilled. Any such termination shall be
without liability of any party to any other party except that the Company will
reimburse the Placement Agents for all of their out-of-pocket expenses actually
incurred by them in connection with the Offering, subject to the limitation set
forth in the last paragraph of Section 1, and that the provisions of Section 4,
and Section 11 hereof shall at all times be effective notwithstanding such
termination.
 
 
13

--------------------------------------------------------------------------------

 
(B) If the Placement Agents elect to terminate this Agreement as provided in
this Section 10, the Company shall be notified promptly by the Placement Agents
by telephone, confirmed by letter.
 
Section 11. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Minnesota, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the state and
federal courts sitting in the City of Minneapolis, Minnesota, and Hennepin
County, Minnesota (the “Minnesota Courts”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the Minnesota Courts for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such Minnesota Court, or that such
Proceeding has been commenced in an improper or inconvenient forum.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  If either party shall commence a Proceeding to endorse any provisions
of a Transaction Document, then the prevailing party in such Proceeding shall be
reimbursed by the other party for its reasonable attorney’s fees and other
reasonable costs and expenses incurred with the investigation, preparation and
prosecution of such Proceeding.
 
 
14

--------------------------------------------------------------------------------

 
Section 12. Entire Agreement; Miscellaneous. This Agreement (including the
attached Indemnification Provisions) embodies the entire agreement and
understanding between the parties hereto, and supersedes all prior agreements
and understandings, relating to the subject matter hereof. If any provision of
this Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by each of the Placement Agents and the Company.
The representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery of the Shares. This Agreement
shall be binding upon and inure to the benefit of the parties hereto, and their
respective successors and permitted assigns. This Agreement may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, it being understood
that both parties need not sign the same counterpart. In the event that any
signature is delivered by facsimile transmission or a .pdf format file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or .pdf signature page were an original thereof.
 
Section 13. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 5:00 p.m. (prevailing
Minneapolis time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
business day or later than 5:00 p.m. (prevailing Minneapolis time) on any
business day, (c) the business day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages hereto.
 
* * *
 



 
 
15

--------------------------------------------------------------------------------

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to the Placement Agents the enclosed copy of this Agreement.


Very truly yours,


FELTL AND COMPANY, INC.


By:  /s/ Joseph
Sullivan                                                         
Name: Joseph Sullivan
Title: Director of Equity Capital Markets


Address for notice:


Feltl and Company, Inc.
225 South Sixth Street, Suite 4200
Minneapolis, MN  55402
Facsimile No.: (612) 492-8899
Attention: Director of Equity Capital Markets


BARRINGTON RESEARCH ASSOCIATES, INC.


By:  /s/ Gregory Paris                                                     
Name: Gregory Paris
Title: Executive Vice President


Address for notice:


Barrington Research Associates, Inc.
161 N. Clark Street, Suite 2950
Chicago, Illinois 60601
Facsimile No.: (312) 634-6350
Attention: Gregory Paris, Executive Vice President


Accepted and Agreed to as of
The date first written above:


WIRELESS RONIN TECHNOLOGIES, INC.
 


By:    /s/ Darin P. McAreavey                                                  
Name:
Darin P. McAreavey

Title:
Vice President and Chief Financial Officer

 


Address for notice:


Wireless Ronin Technologies, Inc.
Baker Technology Center
5929 Baker Road, Suite 475
Minneapolis, Minnesota  55345
Facsimile No.: (952) 974-7887
Attention: Darin P. McAreavey, Vice President and Chief Financial Officer

 
 
 
16

--------------------------------------------------------------------------------

 

Addendum A






November 4, 2009


Feltl and Company, Inc.
225 South Sixth Street, Suite 4200
Minneapolis, MN  55402


Barrington Research Associates, Inc.
161 N. Clark Street, Suite 2950
Chicago, Illinois 60601




Dear Placement Agents:


In connection with our engagement of Feltl and Company, Inc. and Barrington
Research Associates, Inc. (collectively as the “Placement Agents”) as placement
agents, we hereby agree to indemnify and hold harmless the Placement Agents and
their respective affiliates, controlling persons, directors, officers,
shareholders, agents and employees (whether now or formerly employed) of any of
the foregoing (individually and collectively the “Indemnified Persons”), from
and against any and all claims, actions, suits, proceedings (including those of
shareholders), damages, liabilities and expenses incurred by any of them
(including the reasonable fees and expenses of counsel) (individually and
collectively a “Claim”), which are (A) related to or arise out of (i) any
actions taken or omitted to be taken (including any untrue statements made or
any statements omitted to be made, including allegations thereof) by the
Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with our engagement of the Placement Agents, or (B)
otherwise relate to or arise out of the Placement Agents’ activities on our
behalf under the Placement Agents’ engagement, and we shall reimburse any
Indemnified Person for all expenses (including the reasonable fees and expenses
of counsel) incurred by such Indemnified Person in connection with
investigating, preparing or defending any such claim, action, suit or
proceeding. We will not, however, be responsible for any Claim, which is finally
judicially determined in that it is no longer subject to appeal to have resulted
solely from the gross negligence or willful misconduct of any person seeking
indemnification hereunder. Except as specifically set forth below, we further
agree that no Indemnified Person shall have any liability to us for or in
connection with our engagement of the Placement Agents except for any Claim
incurred by us solely as a result of any Indemnified Person's gross negligence
or willful misconduct. Each Placement Agent agrees, severally and not jointly,
to indemnify and hold harmless us, Wireless Ronin Technologies, Inc. (the
“Company”), each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, each
director of the Company and each officer of the Company who signed the
Registration Statement against any Claim to the same extent as the foregoing
indemnity from the Company to the Placement Agents, but only insofar as such
Claim arises out of or is based upon any untrue or alleged untrue statement of a
material fact contained in the Prospectus Supplement, or arises out of or is
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Prospectus Supplement in reliance upon and in conformity with written
information furnished to the Company by the such Placement Agent expressly for
use therein.  The Company hereby acknowledges that the Placement Agents’
Information (as such term is defined in the placement agency letter agreement
dated as of the date hereof) comprises the only information that the Placement
Agents have furnished to the Company expressly for use in the Prospectus
Supplement.  This indemnity agreement will be in addition to any liability that
the Placement Agents might otherwise have.
 
A-1
 

--------------------------------------------------------------------------------

 
We further agree that we will not, without the prior written consent of the
Placement Agents, which consent shall not be unreasonably withheld, delayed or
conditioned, settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person hereunder from any
and all liability arising out of such Claim.
 
Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify us in writing of
such complaint or of such assertion or institution but failure to so notify us
shall not relieve us from any obligation we may have hereunder, unless and only
to the extent that such failure results in the forfeiture by us of substantial
rights and defenses. If we so elect or are requested by such Indemnified Person,
we will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of the fees
and expenses of such counsel. In the event, however, that legal counsel to such
Indemnified Person reasonably determines and provides written correspondence to
us, that having common counsel would present such counsel with a conflict of
interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and us, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to us, then
such Indemnified Person may employ its own separate counsel to represent or
defend it in any such Claim and we shall pay the reasonable fees and expenses of
one such counsel.  Notwithstanding anything herein to the contrary, if we fail
timely or diligently to defend, contest, or otherwise protect against any Claim,
the relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by us
therefor, including without limitation, for the reasonable fees and expenses of
its counsel and all amounts paid as a result of such Claim or the compromise or
settlement thereof. In any Claim in which we assume the defense, the Indemnified
Person shall have the right to participate in such Claim and to retain its own
counsel therefor at its own expense.
 
We agree that if any indemnity sought by an Indemnified Person hereunder is
unavailable for any reason then (whether or not a Placement Agent is the
Indemnified Person), we and the applicable Placement Agent(s) shall contribute
to the Claim for which such indemnity is held unavailable in such proportion as
is appropriate to reflect the relative benefits to us, on the one hand, and such
Placement Agent(s) on the other, in connection with the Placement Agents’
engagement referred to above, subject to the limitation that in no event shall
the amount of a Placement Agent’s contribution to such Claim exceed the amount
of fees actually received by such Placement Agent from us pursuant to the
Placement Agents’ engagement. We hereby agree that the relative benefits to us,
on the one hand, and the Placement Agents on the other, with respect to the
Placement Agents’ engagement shall be deemed to be in the same proportion as (a)
the total value paid or proposed to be paid or received by us pursuant to the
transaction (whether or not consummated) for which the Placement Agents are
engaged to render services bears to (b) the fee paid or proposed to be paid to
such Placement Agent in connection with such engagement.
 
A-2
 

--------------------------------------------------------------------------------

 
Our indemnity, reimbursement and contribution obligations under this agreement
shall be in addition to, and shall in no way limit or otherwise adversely affect
any rights that any Indemnified Party may have at law or at equity.
 
The validity and interpretation of this agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Minnesota
applicable to agreements made and to be fully performed therein (excluding the
conflicts of laws rules). Each of the Placement Agents and the Company hereby
irrevocably submits to the jurisdiction of any court of the State of Minnesota,
County of Hennepin or the jurisdiction of any court of the City of Minneapolis,
State of Minnesota or the United States District Court located in the City of
Minneapolis, State of Minnesota for the purpose of any suit, action or other
proceeding arising out of this agreement or the transactions contemplated
hereby, which is brought by or against the Placement Agents or the Company and
in connection therewith, each of the Placement Agents and the Company (i) hereby
irrevocably agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in any such court, (ii) to the extent
that it has acquired, or hereafter may acquire, any immunity from jurisdiction
of any such court or from any legal process therein, it hereby waives, to the
fullest extent permitted by law, such immunity and (iii) agrees not to commence
any action, suit or proceeding relating to this agreement other than in any such
court. Each of the Placement Agents and the Company hereby waives and agrees not
to assert in any such action, suit or proceeding, to the fullest extent
permitted by applicable law, any claim that (a) it is not personally subject to
the jurisdiction of any such court, (b) it is immune from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to its property, or (c)
any suit, action or proceeding is brought in an inconvenient forum.
 
The provisions of this agreement shall remain in full force and effect following
the completion or termination of the Placement Agents’ engagement.
 
Very truly yours,


Wireless Ronin Technologies, Inc.






By:    /s/ Darin P.
McAreavey                                                                  
Darin P. McAreavey
Vice President and Chief Financial Officer


Acknowledged and agreed:


Feltl and Company, Inc.






By:   /s/
Joseph Sullivan                                                                   
Name: Joseph Sullivan
Title: Director of Equity Capital Markets


Barrington Research Associates, Inc.






By: /s/ Gregory
Paris                                                                     
Name: Gregory Paris
Title: Executive Vice President





A-3
 
 
 

--------------------------------------------------------------------------------

 
